DETAILED ACTION
Claims 1, 4-6, 10-14, 17-19, and 23-28 are presented for examination. Claim 1 stands currently amended. Claims 27 and 28 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
Response to Arguments
Applicant's remarks filed 30 August 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
Since the internal and external implementation characteristics of a model are defined simply by specifying desired parameters in user modifiable fields of a model parameters record, a user is able to easily define and/or change the internal and/or external characteristics of a model implementation simply by changing one or more parameters of the model in a model parameters record. Accordingly, extensive technical knowledge (e.g., coding expertise) is not necessary to implement the model.
This argument is unpersuasive.
No claim recites either “internal” or “external.” Accordingly, the claims do not currently recite internal and external implementation characteristics.
Applicant remarks page 10 further argues:
since the claims require that the model parameters record defines the particular model modules and functions that will be implemented, and the model modules and functions are separately selectable, the invention facilitates ease by which a user can implement a different set of model modules and/or functions in a model by changing the model module(s) and/or function(s) that are specified in the relevant model module record. The important core functional component of a model as claimed can also be easily modified and/or updated by modifying only the code of the model module, since the model module is separate from the functions.
There is no disclosure or suggestion of this combination of features in the Paraiso, Enver, Kumar and/or Antony references.
This argument is unpersuasive.
Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model. The Dockerfile configuration file is a model parameter record. Writing a script file Dockerfile is a user modification of the Dockerfile configuration file.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Applicant remarks page 10 further argues:
Paraiso is concerned with ensuring that containers run properly, and that multiple containers that depend on each other will run correctly. Applicant maintains that Paraiso is not concerned with management of functions that are implemented by the container when the container is instantiated, in order to manage which functions are implemented by the container, and to enable separate management of different types of functionality that are implemented by the container.
This argument is unpersuasive.
Even assuming arguendo that Paraiso only taught how to manage dependencies of containers, the indication of which dependent applications should run is indicating “the plurality of functions to implement” for the model as broadly recited by the claims.
Applicant remarks page 11 further argues:
Applicant submits that there is no disclosure in Paraiso of the functions enabling the validation of constraints being indicative of the images of the respective containers. The cited combination of documents is therefore deficient of at least this feature of claim 1 and claim 14.
This argument is unpersuasive.
The claims do not recite “images of the respective containers” nor do the claims recite “validation” of constraints. Accordingly, the claims do not recite the argued limitation.
Applicant remarks page 12 further argues:
Claim 1 on file also recites (similar language in claim 14): "a plurality of model parameters records, each model parameters record associated with a model and including user modifiable fields that contain information identifying: … which of the plurality of functions to implement for the model by the processor;”

In Paraiso the script file is described in the context of creating an image, not in the context of modifying fields related to the implementation of the model as claimed. The Applicant submits that there is no disclosure in the cited passages of Paraiso, nor indeed, in the remainder of Paraiso, of model parameter record(s) including user modifiable fields that contain information identifying which of the plurality of functions to implement for the model by the processor. Accordingly, these claim features of claims 1 and 14 are not fairly taught or suggested by Paraiso.
This argument is unpersuasive.
Is Applicant suggesting the Docker image is not indicative of a plurality of functions to implement? If so, see Paraiso page 719 right column first bullet item. The script file describes how to create a corresponding image and thus the script file indicates which or a plurality of functions to implement in the corresponding container image. All of these data including the configuration files, script file, and Docker artifacts are of course modifiable by a user at some level.
Applicant remarks pages 12-13 further argues:
implement a data gatherer that gathers tag data from the at least one tag defined in a model parameters record and stores the gathered tag data in at least one data input field defined in the model parameters record
…
the cited passages of Enver do not explicitly disclose a data gatherer that gathers tag data from at least one tag defined in a model parameters record as recited in claim 1 or claim 14. There is no equivalent model parameters record in Enver, and there is no contemplation in Paraiso of storing gathered tag data in a data input field defined in a model parameters record. The cited combination of documents is therefore also deficient of this feature of claim 1 and claim 14. 
This argument is unpersuasive.
The combination of gathering tag data and storing the gathered data is the recited function of the claimed "data gatherer". Examiner cites Paraiso page 722 and Enver column 17 lines 16-18.
Examiner maintains the combined teaching of respective storage of persistent data and indication of types of measurement to obtain from sensors is a teaching of measuring respective data and storing it in respective input data fields/memory locations. In particular, Paraiso teaches persistent data stored separate from the application (Docker) containers. Enver teaches obtaining respective data from tags.
Applicant remarks page 14 further argues:
Applicant submits that this is a distortion of what is claimed by claim 4 and claim 17, namely that a model implementer will not implement a model including an inactive activation. The teaching by Paraiso of the green and red color simply indicates whether the container is currently operating (e.g., on or off) and not whether it is inactive such that it cannot be implemented to a started state/green color. Accordingly, Paraiso does not fairly teach or suggest the features of claim 4 and claim 17.
This argument is unpersuasive.
Applicant misstates the claim language. Claim 4 recites “the model implementer does not implement the model.” The claim does not recite “will not.” Thus, the claims do not recite the argued limitation as argued here by Applicant.
Examiner maintains that the broad interpretation of an “active” and “inactive” status is reasonably interpreted as being in a “started” or “stopped” state. Accordingly, Examiner maintains the rejection of claims 4 and 17.
Furthermore, newly recited dependent claims 27 and 28 elaborate on the argued limitation. Examiner agrees with Applicant at least that the clarification found in dependent claim 28 are not taught by Paraiso. However, an updated search and examination has revealed US patent 9,916,233 B1 Qureshi, et al. [herein “Qureshi”]. See further details below regarding the teachings of Qureshi in regard to the newly recited limitations of dependent claim 28.
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites “is active and thus authorized for activation.” The Specification has no discussion at all of any kind of authorization. Specification page 3 lines 7-10 disclose a model implementer does not implement a model when the model parameters record includes and inactive indication. There is no indication within the Specification that being active or inactive corresponds with being authorized or unauthorized.
Dependent claim 28 is rejected for depending from rejected claim 27.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “whether the model … is active and thus authorized for activation or inactive and thus unauthorized for activation to prevent the model implementer from implementing the model.” The phrasing “and thus” is ambiguous. Does the phrase define “active” as requiring being authorized for activation, or does the phrase merely describe the result of being “active” as consequently authorized for activation. If the claim language following “and thus” further limiting or is it merely a recitation of a result obtained by the actively recited limitation of being “active?”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 10-14, 17, 19, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso, F., et al. “Model-Driven Management of Docker Containers” IEEE 9th Int'l Conf. on Cloud Computing, pp. 718-725 (2016) [herein “Paraiso”] in view of US patent 10,386,827 B2 Enver, et al. [herein “Enver”] and US patent 9,367,305 B1 Kumar, et al. [herein “Kumar”].
Claim 1 recites “1. A model management system for managing models that are implemented by a processor on tag data.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one first function.
Claim 1 further recites “tag data obtained from at least one tag, the tag data associated with operation of a process.” Claim term “tag” is interpreted in light of Specification page 1 lines 9-12 (“it is common for the plant to include a large number of 'tags', typically in the form of sensors, that each provide operational information indicative of the operational state of an aspect of the plant as a time series record.”).
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 1 further recites “the system comprising: a processor; and at least one storage component that stores.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor. The 16 GB DDR3 memory is a storage component.
Claim 1 further recites “model module data indicative of a plurality of model modules.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Claim 1 further recites “the model module data for each model module configured to instruct the processor to implement the model module.” Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is model module data, i.e. data which instructs the processor in how to implement the respective model module.
Claim 1 further recites “function data indicative of a plurality of functions, the function data for each function configured to instruct the processor to implement the function, the function data separate from the model module data.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The packaged application (Docker container) is at least one function on respective processor instructions.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container. Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container.
Claim 1 recites a plurality of times “by the processor.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor. The 16 GB DDR3 memory is a storage component.
Claim 1 further recites “and container data indicative of a plurality of application containers, the container data for each application container including components required by the processor to execute a model, and the container data for each application container defining a computing environment suitable for implementing the model by the processor.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The encapsulated application is core functionality of the model. The container and dependencies are a defined computing environment suitable for implementing the model application.
Claim 1 further recites “a model inputs database that stores model input data in a plurality of input data fields.” Paraiso abstract line 2 discloses “dependencies” of applications. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is a inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “a model outputs database that stores model output data in a plurality of output data fields.” Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image.
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “and a plurality of model parameters records, each model parameters record associated with a model and including user modifiable fields that contain information identifying: which of the stored model modules to implement for the model by the processor.” Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model. The Dockerfile configuration file is a model parameter record. Writing a script file Dockerfile is a user modification of the Dockerfile configuration file.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Claim 1 further recites “which of the plurality of functions to implement for the model by the processor.” Without loss of generality, at least one of the application stack, script command instructions, or Docker artifacts correspond to respective functions to implement as respective Docker container functions.
Note, this claim recitation is incredibly broad because every piece of software is an indication of which functions to implement.
Claim 1 further recites “which at least one tag to use to obtain the tag data.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 1 further recites “which of the plurality of data input fields to use as model input data; and which of the plurality of data output fields to populate with model output data.” Paraiso does not explicitly disclose model inputs/outputs database storing model input/output data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs/outputs database that stores configuration data of respective input/output data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports and communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “wherein the processor is configured to: implement a data gatherer that gathers tag data from the at least one tag defined in a model parameters record and stores the gathered tag data in at least one data input field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data.
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
Enver column 9 lines 9-15 teaches: 
The indication of the characteristic of the data to be obtained may include an indication of one or more types of measurements regarding operation of a process plant. The one or more types of measurements may include measurements from one or more field devices disposed within the process plant.
Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” A database source for the measurement data is input data obtained from at least one tag to obtain the input data from the stored data of the storage component.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields. In particular, ports for receiving communications from other computing devices may correspond with configurations for receiving respective tag data.
The Dockerfile configuration file is a model parameter record.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “implement a model implementer that implements at least one model module defined for the model in the model parameters record and at least one function defined for the model in the model parameters record using an application container suitable for implementing the model.” The entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This architecture is composed of three parts: Docker Model, Connector, and Executing Environment.” This overall architecture, including the Docker Model, is the model implementer. Paraiso page 719 left column last sentence discloses “The combination of Docker client and Docker daemon is called Docker engine.” The Docker engine is part of the model implementer to implement models.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application. The model application is an implemented model module. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. A Dockerfile configuration file corresponds with a model parameter record.
Claim 1 further recites “and store model output data generated in response to implementation of the model module in a least one data output field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data, i.e. output data.
Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. The Dockerfile configuration file is a model parameter record.
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Paraiso as discussed above teaches persistent data, but Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
Claim 4 further recites “4. The model management system of claim 1, wherein at least some model parameters records include information indicative of whether the model associated with the model parameters record is active or inactive.” Paraiso page 722 right column first paragraph lines 10-13 disclose “The green color of machine or container elements shows the started state of containers and host machines. The red color shows the stopped state of containers and the host machines.” Started is an active state of the container model. Stopped is an inactive state of the container model.
Claim 4 further recites “wherein the model implementer does not implement the model when the model parameters record includes an inactive indication.” A stopped state is not implementing the model.
Claim 6 further recites “6. The model management system of claim 1, wherein the application container is a stateless container.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container.
Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container.
Claim 10 further recites “10. The model management system of claim 1, comprising a common model data storage component that stores input data to be used by at least one model module implemented by the model implementer.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” The attached block storage for persisting data is a data storage component to store data.
Alternatively, if the “inputs data” is interpreted to refer to the input sensor/tag data then Examiner further notes that Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.”
Claim 10 further recites “a common model data storage component arranged to store … and output data produced by implementation of the model module.” Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
Claim 11 further recites “11. The model management system of claim 1, wherein at least one tag includes a sensor.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 12 further recites “12. The model management system of claim 1, wherein the plurality of functions includes an analysis, validation and/or thresholding function in relation to data obtained from at least one tag.” From the above list of alternatives the Examiner is selecting “validation … in relate to data obtained from at least one tag.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is a function of the model.
Paraiso page 722 left column section C discloses:
Docker Designer abstracts all Docker concepts for designing, editing, validating, transforming, and deploying containers. Once an application embedded in a container is designed and validated, a user can register a cloud provider to automate the provisioning of VMs
Validating the designed Docker container using the Docker Designer tool is implementing a function for the model. Automated provisioning, as discussed above, is implemented most conveniently by writing a script file.
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
Enver column 30 lines 12-15 teach “the big data analyzers 170 individually or collectively perform large scale data analysis on the stored data (e.g., data mining, data discovery, etc.) to discover, detect, or learn new information or knowledge.” Data analysis of stored data is performing an analysis on the tag data of the stored data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use data analysis of stored data into the system of model-driven Docker container management for the advantageous purpose of discovering, detecting, or learning new information about the process control. See Enver column 30 lines 12-15. Specifically, as combined, the data analyzers 170 taught by Enver can be implemented as the “application” of the containers in the container models taught by Paraiso.
Claim 13 further recites “13. The model management system of claim 1, wherein the system includes a module editor that facilitates creation and/or modification of a model module.” From the above list of alternatives the Examiner is selecting “modification of a model module.”
Paraiso page 722 left column section C discloses:
Docker Designer abstracts all Docker concepts for designing, editing, validating, transforming, and deploying containers. Once an application embedded in a container is designed and validated, a user can register a cloud provider to automate the provisioning of VMs
Editing a Docker container is a modification of a model module. The Docker Designer tool is a module editor. Furthermore, deploying and provisioning is facilitating creation of model modules.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
Claim 14 recites “14. A method of managing models that are implemented by a processor on tag data.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one function.
Claim 14 further recites “tag data obtained from at least one tag, the tag data associated with operation of a process.” Claim term “tag” is interpreted in light of Specification page 1 lines 9-12 (“it is common for the plant to include a large number of 'tags', typically in the form of sensors, that each provide operational information indicative of the operational state of an aspect of the plant as a time series record.”).
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 14 further recites “the method comprising: storing model module data indicative of a plurality of model modules.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Claim 14 further recites “in at least one storage component.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” 16 GB of DDR3 of the Macbook Pro workstation is memory which is a storage component.
Claim 14 further recites “the model module data for each model module configured to instruct a processor to implement the model module.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one function.
Claim 14 recites a plurality of times “the processor.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Claim 14 further recites “storing function data indicative of a plurality of functions in at least one storage component, the function data for each function configured to instruct the processor to implement the function, the function data separate to the model module data.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The packaged application (Docker container) is at least one function on respective processor instructions.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container. Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container.
Claim 14 further recites “storing container data indicative of a plurality of application containers, the container data for each application container including components required by the processor to execute a model, and the container data for each application container defining a computing environment suitable for implementing the model by the processor.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The encapsulated application is core functionality of the model. The container and dependencies are a defined computing environment suitable for implementing the model application.
Claim 14 further recites “storing a model inputs database that includes model input data in a plurality of output data fields.” Paraiso abstract line 2 discloses “dependencies” of applications. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is a inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “storing a model outputs database that includes model output data in a plurality of output data fields.” Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image.
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “storing a plurality of model parameters records in the at least one storage component, each model parameters record associated with a model and including user modifiable fields that contain information.” Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model. The Dockerfile configuration file is a model parameter record. Writing a script file Dockerfile is a user modification of the Dockerfile configuration file.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Claim 14 further recites “information identifying: which at least one tag to use to obtain the tag data.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 14 further recites “information identifying: … which of the plurality of data input fields to use as model input data; and which of the plurality of data output fields to populate with model output data.” Paraiso does not explicitly disclose model inputs/outputs database storing model input/output data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs/outputs database that stores configuration data of respective input/output data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports and communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “using the processor to implement a data gatherer that gathers tag data from the at least one tag defined in a model parameters record and stores the gathered tag data in at least one data input field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data.
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
Enver column 9 lines 9-15 teaches: 
The indication of the characteristic of the data to be obtained may include an indication of one or more types of measurements regarding operation of a process plant. The one or more types of measurements may include measurements from one or more field devices disposed within the process plant.
Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” A database source for the measurement data is input data obtained from at least one tag to obtain the input data from the stored data of the storage component.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields. In particular, ports for receiving communications from other computing devices may correspond with configurations for receiving respective tag data.
The Dockerfile configuration file is a model parameter record.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “using the processor to implement a model implementer that implements at least one model module defined for the model in the model parameters record and at least one function defined for the model in the model parameters record using an application container suitable for implementing the model.” The entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This architecture is composed of three parts: Docker Model, Connector, and Executing Environment.” This overall architecture, including the Docker Model, is the model implementer. Paraiso page 719 left column last sentence discloses “The combination of Docker client and Docker daemon is called Docker engine.” The Docker engine is part of the model implementer to implement models.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application. The model application is an implemented model module. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. A Dockerfile configuration file corresponds with a model parameter record.
Claim 14 further recites “and using the processor to store model output data generated in response to implementation of the model module in at least one data output field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data, i.e. output data.
Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. The Dockerfile configuration file is a model parameter record.
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Paraiso as discussed above teaches persistent data, but Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
Dependent claims 17, 19, and 23-26 are substantially similar to claims 4, 6, and 10-13 above and are rejected for the same reasons.
Claim 27 further recites “27. The model management system of claim 1, wherein at least some model parameters records include information indicative of whether the model associated with the model parameters record is active and thus authorized for activation or inactive and thus unauthorized for activation to prevent the model implementer from implementing the model.” Paraiso page 722 right column first paragraph lines 10-13 disclose “The green color of machine or container elements shows the started state of containers and host machines. The red color shows the stopped state of containers and the host machines.” Started is an active state of the container model. Stopped is an inactive state of the container model. A stopped state is not implementing the model and thus not implemented by the implementer.
Dependent Claims 5 and 18
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso, Enver, and Kumar as applied to claims 1 and 14 above, and further in view of US patent 9,921,885 B2 Antony, et al. [herein “Antony”].
Claim 5 further recites “5. The model management system of claim 1, wherein at least some model parameters records include timing information indicative of when the model associated with the model parameters record is to be implemented, and the system comprises a scheduler that schedules implementation of the models associated with the model parameters records, the scheduler implementing the models associated with the model parameters records using the timing information in the model parameters records.” Paraiso page 719 right column section II(B) first bullet item discloses “cgroups, which are responsible for managing resources used by a container (e.g., CPU and memory usage).”
Paraiso nor Enver, nor Kumar does not explicitly disclose managing/scheduling resources using parameter records; however, in analogous art of virtualized Docker containers, Antony column 3 lines 38-43 and 49-54 teach:
the present disclosure include a container daemon 124 running on top of a guest operating system 122 within a virtual machine 116. In doing so, embodiments of the present disclosure may intelligently provide resource scheduling for containers based on system requirements and ongoing system performance. … container daemon 124 may use features such as … and the Control Groups (or "cgroups") feature to isolate virtual CPU 106A, virtual RAM 108A, storage 110A, and networking (112A) resources.
Using cgroups to provide resource scheduling is a scheduler arranged to schedule implementation (e.g. CPU and memory usage implementation) for models based on system requirements and ongoing system performance. The system requirements and performance is timing information of model parameter records because it indicates when to schedule resources for the containers. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, Kumar, and Antony. One having ordinary skill in the art would have found motivation to use cgroup scheduling into the system of “managing resources used by a container” with cgroup for the advantageous purpose of avoiding “unused resources in the server can be wasted.” See Antony column 3 lines 34-36.
Dependent claim 18 is substantially similar to claim 5 above and is rejected for the same reasons.
Dependent Claim 28
Claim 28 is are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso, Enver, and Kumar as applied to claim 27 above, and further in view of US patent 9,916,233 B1 Qureshi, et al. [herein “Qureshi”].
Claim 28 further recites “28. The model management system of claim 27, wherein at least some model parameters records include timing information indicative of when an active model associated with the model parameters record is to be implemented.” Neither Paraiso, Enver, and Kumar does not explicitly disclose timing information of when a container model is to be implemented; however, in analogous art of managing virtual containers (i.e. Docker containers), Qureshi column 7 lines 18-20 teach “the deployment service 112 may schedule with the device 102 how and when to provide the software update to the test container 110 on the device 102.” The scheduling of software updates is timing information of when a model is to be implemented. The containers correspond with model module(s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, Kumar, and Qureshi. One having ordinary skill in the art would have found motivation to use scheduling of software deployments including a test container and active/inactive status into the system of managing Docker containers for the advantageous purpose of installing and testing software in the background prior to deploying when a client device is ready to receive a software package. See Qureshi column 2 line 57 to column 3 line 3.
Claim 28 further recites “and the system comprises a scheduler that schedules implementation of active models associated with the model parameters records, the scheduler implementing the active models associated with the model parameters records using the timing information in the model parameters records.” Qureshi column 7 lines 18-20 teach “the deployment service 112 may schedule with the device 102 how and when to provide the software update to the test container 110 on the device 102.” Qureshi column 6 lines 32-35 teach “the device 102 may be instructed to change the status of the test container 110 to be the active container. Similarly, the active container 104 may be rendered inactive.” See also Qureshi column 4 lines 51-57. Changing the status of a container to be an active container is implementing that active model using the timing information of the corresponding scheduled update. The scheduling of software updates is timing information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        22 September 2022